DETAILED ACTION

This Office action is in response to the amendment filed January 25, 2022.
Claims 1-20 are pending and have been examined.
Claims 1, 13, and 19 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rushworth (US 2009/0204755), in view of Ray (US 5,974,483), and further in view of Schmitt (US 2014/0334800).

Regarding claim 1, Rushworth discloses:
one or more processors (see at least fig 13); and 
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to (see at least fig 13): 
store, in a ring buffer in the memory, data from a producer (see at least paragraph 64, data is written by the writer to a cell of the ring buffer); 
receive a data read request from a consumer from among a plurality of consumers subscribed to read data from the ring buffer (see at least paragraph 54, the invention is advantageous where there are messages, jobs, or other items that can be partitioned in discrete chunks that any of a number of different output threads can process (i.e., one writer, multiple readers).; paragraph 48, for readers pulling desired data from a ring buffer slot); 
However, Rushworth does not explicitly disclose, but Ray discloses:
wherein each of the plurality of consumers is subscribed to independently read all data from the ring buffer (see at least paragraph 15, multiple consumers have access to a single producer of data, in a manner semantically equivalent to each consumer having its own separate ring buffer into which the system copies data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth by adapting the teachings of Ray to include multiple independent consumers.  The combination allows for a single ring buffer which results in memory and execution savings (Ray ¶25).  
However, Rushworth and Ray does not explicitly disclose, but Schmitt discloses:
after obtaining data from a location in the ring buffer in response to the data read request, determine if the location has been overrun by the producer (see at least figure 7, 702, receive data from a producer and 712/714, compare checksum; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred.; paragraph 103, If at 714 it is determined that the checksums are not the same, an overflow condition has occurred.); 
if it is determined that the location has been overrun by the producer, discard the data by the consumer (see at least figure 7, 714-718; paragraph 103, if the first content in the transport buffer is overwritten by subsequent data before being successfully written to a content stream file, the pipeline data consumer 107, 202 drops the overwritten buffers to recover from the data overflow) and restart the consumer to read new data from a different location in the ring buffer (see at least paragraph 66, file consumer detects overflow condition and action is taken to recover and catch up to the current producer position; figure 3, overflow recovery; figure 4, showing dropped data and the size of the gap, content position is the ; and if it is determined that the location has not been overrun by the producer, consume the data (see at least figure 7, 714-718; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred. For example, if at 714 it is determined that the checksums are the same, an indicator at 718 may be provided that indicates that the transfer buffer content included the first content and the first content was successfully written to the storage device 115.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The combination allows the consumer to handle overflows and not the producer which allows for simpler, lower cost transport producer hardware elements (Schmitt ¶46).  

Regarding claim 2, the rejection of claim 1 is incorporated. However, Rushworth and Ray do not explicitly disclose, but Schmitt discloses:
wherein the instructions determine whether the location was overrun by the producer either before or during execution of the data read request (see at least figure 7 and associated paragraphs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The Schmitt ¶46).  

Regarding claim 4, the rejection of claim 1 is incorporated, and Rushworth further discloses:
wherein the producer comprises a producer thread and the consumer comprises a consumer threads from among a plurality of consumer threads subscribing to data stored by the producer in the ring buffer (see at least paragraph 54, the invention is advantageous where there are messages, jobs, or other items that can be partitioned in discrete chunks that any of a number of different output threads can process (i.e., one writer, multiple readers).; paragraph 48, for readers pulling desired data from a ring buffer slot)

Regarding claim 5, the rejection of claim 1 is incorporated, and Rushworth further discloses:
a producer base index pointer and a producer reserve index pointer, the base index pointer identifying a last location in the queue at which data is stored by the producer (see at least figure 3; paragraph 39, writer done index and a writer reserved index.  Abstract, a current writer cell position in the done writer index)

Regarding claim 6, the rejection of claim 5 is incorporated, and Rushworth
wherein the producer reserve index pointer is offset from the producer base index pointer, and wherein a reserved portion of the ring buffer between a location referenced by the producer base index pointer and a second location referenced by the producer reserve index pointer is reserved by the producer (see at least figs 7 and 8, paragraph 48, filling a successfully reserved slot, for writers this involves putting the desired data, val, into the ring buffer slot successfully reserved in the previous step shown in fig 7)

Regarding claim 7, the rejection of claim 1 is incorporated, and Rushworth further discloses:
wherein the ring buffer resides in the memory (see at least paragraph 42, the ring buffer may be stored in the memory or modules in the memory of the data processing system)

Regarding claim 8, the rejection of claim 7 is incorporated, and Rushworth further discloses:
a producer base index pointer and a producer reserve index pointer in the memory, each of the producer base index pointer and the producer reserve index pointer being writable by the producer (see at least figure 3; paragraph 39, writer done index and a writer reserved index; figs 9 and 10)

Regarding claim 9, the rejection of claim 8 is incorporated, and Rushworth
a consumer base index pointer and a consumer reserve index pointer, each being writable by the consumer (see at least figure 3; paragraph 39, reader done index and a reader reserved index; figs 9 and 10)

Regarding claim 10, the rejection of claim 9 is incorporated, and Rushworth further discloses:
wherein the producer base index pointer is readable and not writable by the consumer (see at least fig 6b, paragraph 44, reader making a comparison involving the writer done index)

Regarding claim 11, the rejection of claim 1 is incorporated, and Rushworth further discloses:
a chunk array storing a copy of the data read from the ring buffer on behalf of the consumer (see at least paragraph 54, the invention is advantageous where there are messages, jobs, or other items that can be partitioned in discrete chunks that any of a number of different output threads can process (i.e., one writer, multiple readers). For example, taking a large number of incoming data packets and doing full data decodes on them with different threads running on different processor cores each taking a data packet for decode as it becomes available. As another example, performing parallel processing operations where a single incoming data stream (such as a stock ticker) is "fanned" out to a large number of threads running on different processor cores in order to speed up processing as in performing predictive analysis of the incoming data)

Regarding claim 13, Rushworth discloses:
storing, in a circular queue, data from a producer (see at least paragraph 64, data is written by the writer to a cell of the ring buffer); 
receiving a data read request from a consumer from among a plurality of consumers subscribed to read data from the circular queue (see at least paragraph 54, the invention is advantageous where there are messages, jobs, or other items that can be partitioned in discrete chunks that any of a number of different output threads can process (i.e., one writer, multiple readers).; paragraph 48, for readers pulling desired data from a ring buffer slot); 
copying data from a location in the circular queue that is adjacent to last-read data by the consumer (see at least figure 8 and paragraph 48, readers pull desired data from the ring buffer slot); 
However, Rushworth does not explicitly disclose, but Ray discloses:
wherein each of the plurality of consumers is subscribed to independently read all data from the circular queue (see at least paragraph 15, multiple consumers have access to a single producer of data, in a manner semantically equivalent to each consumer having its own separate ring buffer into which the system copies data from the producer; each consumer independently reads all data from the ring buffer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth by adapting the teachings of Ray to include Ray ¶25).  
However, Rushworth and Ray do not explicitly disclose, but Schmitt discloses:
after copying the data in response to the data read request, determining whether the location has been overrun by the producer (see at least figure 7, 702, receive data from a producer and 712/714, compare checksum; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred.; paragraph 103, If at 714 it is determined that the checksums are not the same, an overflow condition has occurred.);  17
upon determining that the location has not been overrun by the producer, consuming the data and incrementing a read counter (see at least figure 7, 714-718; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred. For example, if at 714 it is determined that the checksums are the same, an indicator at 718 may be provided that indicates that the transfer buffer content included the first content and the first content was successfully written to the storage device 115.; paragraphs 80, 81, and 83, read record and increment count of valid records); and
upon determining that the location has been overrun by the producer, discarding the data by the consumer (see at least figure 7, 714-718; paragraph 103, if the first content in the transport buffer is overwritten by subsequent data before being successfully written to a content stream file, the pipeline data consumer 107, 202 drops the overwritten buffers to recover from the data overflow) and restarting the consumer to read new data from a different location in the circular queue (see at least paragraph 66, file consumer detects overflow condition and action is taken to recover and catch up to the current producer position; figure 3, overflow recovery; figure 4, showing dropped data and the size of the gap, content position is the position in the content file where the consumer resumed writing buffers after a section of data is dropped)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The combination allows the consumer to handle overflows and not the producer which allows for simpler, lower cost transport producer hardware elements (Schmitt ¶46).  

Regarding claim 14, the rejection of claim 13 is incorporated, and Rushworth further discloses:
wherein determining whether the location has been overrun by the producer includes comparing a consumer base index pointer to a producer reserve index pointer (see at least figure 6a and paragraph 44)

Regarding claim 15, the rejection of claim 14 is incorporated, and Rushworth further discloses:
wherein the producer reserve index pointer comprises a pointer set by the producer to reserve capacity in the circular queue of a predetermined size, wherein the producer reserve index pointer is offset from a producer base index pointer by at least the predetermined size (see at least figs 7 and 8, paragraph 48, filling a successfully reserved slot, for writers this involves putting the desired data, val, into the ring buffer slot successfully reserved in the previous step shown in fig 7)

Regarding claim 18, the rejection of claim 13 is incorporated, and Rushworth further discloses:
wherein storing the data from the producer comprises: incrementing a producer reserve pointer by a requested amount corresponding to a size of the data to be stored in the circular queue, thereby reserving records of the circular queue; writing data to an array indexed with the reserve pointer value; copying the data from the array into the records of the circular queue;  18incrementing a producer base index pointer until it is equal to the producer reserve index pointer; and upon the producer base index pointer equaling the producer reserve index pointer, releasing the records for access by the plurality of consumers (see at least figs 7 and 8, paragraph 48, filling a successfully reserved slot, for writers this involves putting the desired data, val, into the ring buffer slot successfully reserved in the previous step shown in fig 7; fig 10 and paragraph 50, updating the dine index and fig 11, moving forward the indices; fig 7 for reader to reserve slots)

Regarding claim 19, Rushworth discloses:
one or more processors (see at least fig 13); and 
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to (see at least fig 13): 
store, in a ring buffer in the memory, data from a producer (see at least paragraph 64, data is written by the writer to a cell of the ring buffer) at a location between a producer base index pointer and a producer reserve index pointer (see at least figs 7 and 8, paragraph 48, filling a successfully reserved slot, for writers this involves putting the desired data, val, into the ring buffer slot successfully reserved in the previous step shown in fig 7); 
receive a data read request from a consumer from among a plurality of consumers subscribed to read data from the ring buffer (see at least paragraph 54, the invention is advantageous where there are messages, jobs, or other items that can be partitioned in discrete chunks that any of a number of different output threads can process (i.e., one writer, multiple readers).; paragraph 48, for readers pulling desired data from a ring buffer slot), the data read request identifying data in the ring buffer adjacent to a consumer base index pointer (see at least figure 8 and paragraph 48, readers pull desired data from the ring buffer slot); 
determining…overrun… by comparing the consumer base index pointer to the producer reserve index pointer (see at least figure 6a and paragraph 44)
However, Rushworth does not explicitly disclose, but Ray discloses:
wherein each of the plurality of consumers is subscribed to independently read all data from the ring buffer (see at least paragraph 15, multiple consumers have access to a single producer of data, in a manner semantically equivalent to each consumer having its own separate ring buffer into which the system copies data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth by adapting the teachings of Ray to include multiple independent consumers.  The combination allows for a single ring buffer which results in memory and execution savings (Ray ¶25).  
However, Rushworth and Ray do not explicitly disclose, but Schmitt discloses:
after obtaining data from a location in the ring buffer between the consumer base index pointer and a consumer reserve index pointer in response to the data read request, determine if the location has been overrun by the producer (see at least figure 7, 702, receive data from a producer and 712/714, compare checksum; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred.; paragraph 103, If at 714 it is determined that the checksums are not the same, an overflow condition has occurred.); 
if it is determined that the location has been overrun by the producer, discard the data by the consumer (see at least figure 7, 714-718; paragraph 103, if the first content in the transport buffer is overwritten by subsequent data before being successfully written to a content stream file, the pipeline data consumer 107, 202 drops the overwritten buffers to recover from the data overflow) and proceed to read new data from a different location in the ring buffer (see at least paragraph 66, file consumer detects overflow condition and action is taken to recover and catch up to the current producer position; figure 3, overflow recovery; figure 4, ; and if it is determined that the location has not been overrun by the producer, consume the data (see at least figure 7, 714-718; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred. For example, if at 714 it is determined that the checksums are the same, an indicator at 718 may be provided that indicates that the transfer buffer content included the first content and the first content was successfully written to the storage device 115.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The combination allows the consumer to handle overflows and not the producer which allows for simpler, lower cost transport producer hardware elements (Schmitt ¶46).  

Claims 3, 12, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rushworth (US 2009/0204755), in view of Ray (US 5,974,483), further in view of Schmitt (US 2014/0334800), and still further in view of Frazier (US 2014/0282622).

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Rushworth and Ray do not explicitly disclose, but Schmitt discloses:
wherein the instructions further cause the consumer to, if it is determined that the location has been overrun by the producer (see at least figure 7, 702, receive data , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The combination allows the consumer to handle overflows and not the producer which allows for simpler, lower cost transport producer hardware elements (Schmitt ¶46).  
However, Rushworth, Ray, and Schmitt do not explicitly disclose, but Frazier discloses:
log the overrun using a miss counter (see at least paragraph 11, counters incremented each time a particular event occurs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth, Ray, and Schmitt by adapting the teachings of Frazier to include a counter.  The combination allows for tracking the performance of the system by monitoring the number of times certain events occur.  

Regarding claim 12, the rejection of claim 1 is incorporated.  However, Rushworth and Ray do not explicitly disclose, but Schmitt discloses:
wherein the instructions further cause the consumer to, if it is determined that the location has not been overrun by the producer (see at least figure 7, 714-718; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred. For example, if at 714 it , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and writing the data if no overflow occurs.  The combination allows the consumer to handle overflows and not the producer which allows for simpler, lower cost transport producer hardware elements (Schmitt ¶46).  
However, Rushworth, Ray, and Schmitt do not explicitly disclose, but Frazier discloses:
increment a read counter associated with the consumer (see at least paragraph 11, counters incremented each time a particular event occurs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth, Ray, and Schmitt by adapting the teachings of Frazier to include a counter.  The combination allows for tracking the performance of the system by monitoring the number of times certain events occur.  

Regarding claim 16, the rejection of claim 13 is incorporated, and Rushworth further discloses:
receiving a second data read request from a second consumer from among a plurality of consumers subscribed to read data from the circular queue (see at least paragraph 54, the invention is advantageous where there are messages, jobs, or other items that can be partitioned in discrete chunks that any of a number of ; 
copying second data from a second location in the circular queue that is adjacent to last-read data by the second consumer (see at least figure 8 and paragraph 48, readers pull desired data from the ring buffer slot); 
However, Rushworth and Ray do not explicitly disclose, but Schmitt discloses:
after copying the second data in response to the second data read request, determining whether the second location has been overrun by the producer (see at least figure 7, 702, receive data from a producer and 712/714, compare checksum; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred.; paragraph 103, If at 714 it is determined that the checksums are not the same, an overflow condition has occurred.); 
upon determining that the second location has been overrun by the producer, discarding the second data by the second consumer (see at least figure 7, 714-718; paragraph 103, if the first content in the transport buffer is overwritten by subsequent data before being successfully written to a content stream file, the pipeline data consumer 107, 202 drops the overwritten buffers to recover from the data overflow)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The Schmitt ¶46).  
However, Rushworth, Ray, and Schmitt do not explicitly disclose, but Frazier discloses:
and incrementing a miss counter associated with the second consumer(see at least paragraph 11, counters incremented each time a particular event occurs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth, Ray, and Schmitt by adapting the teachings of Frazier to include a counter.  The combination allows for tracking the performance of the system by monitoring the number of times certain events occur.  

Regarding claim 17, the rejection of claim 16 is incorporated, and Rushworth further discloses:
wherein copying the data and copying the second data from the second location occur concurrently by the consumer and the second consumer, respectively (see at least paragraph 54, example implementation of performing parallel processing operations where a single incoming data stream (such as a stock ticker) is "fanned" out to a large number of threads running on different processor cores in order to speed up processing as in performing predictive analysis of the incoming data)

Regarding claim 20, the rejection of claim 19 is incorporated.  However, Rushworth and Ray do not explicitly disclose, but Schmitt
if it is determined that the location has been overrun by the producer (see at least figure 7, 714-718; paragraph 103, if the first content in the transport buffer is overwritten by subsequent data before being successfully written to a content stream file, the pipeline data consumer 107, 202 drops the overwritten buffers to recover from the data overflow); and 
if it is determined that the location has not been overrun by the producer (see at least figure 7, 714-718; paragraph 102, The pipeline data consumer 202 can use the checksum verification to detect whether a transport data overflow has occurred. For example, if at 714 it is determined that the checksums are the same, an indicator at 718 may be provided that indicates that the transfer buffer content included the first content and the first content was successfully written to the storage device 115.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth and Ray by adapting the teachings of Schmitt to include checking for overwrite and the consumer dropping the data if overflow occurs.  The combination allows the consumer to handle overflows and not the producer which allows for simpler, lower cost transport producer hardware elements (Schmitt ¶46).  
However, Rushworth, Ray, and Schmitt do not explicitly disclose, but Frazier discloses:
increment a miss counter, increment a read counter associated with the consumer (see at least paragraph 11, counters incremented each time a particular event occurs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rushworth, Ray, and Schmitt by adapting the teachings of Frazier to include a counter.  The combination allows for tracking the performance of the system by monitoring the number of times certain events occur.  

Response to Arguments
Rejection of claims under §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194